Citation Nr: 9933465	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  98-04 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for residuals of 
lacerations of the left middle, ring, and little fingers, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from June 1965 to 
June 1968.

This matter arises from various rating decisions rendered 
since October 1996 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan, which, in the 
aggregate, granted an increased rating from noncompensable to 
10 percent for the disability at issue.  Following compliance 
with the procedural requirements set forth 38 U.S.C.A. § 7105 
(West 1991), the case forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.

During the pendency of this appeal, the veteran requested a 
personal hearing before a traveling member of the Board.  
Such a hearing was conducted before the undersigned on 
March 5, 1999; a transcript of that proceeding is of record.  
At his personal hearing, the veteran submitted VA 
Form 20-572, Request for Change of Address/Cancellation of 
Direct Deposit, reflecting his relocation from Detroit, 
Michigan to Fairburn, Georgia.  

In addition, during the aforementioned personal hearing, the 
veteran alluded to pain in his left elbow and left forearm 
that radiates into his left hand.  He contended that this 
represents disability for which service connection is 
warranted.  That issue is not one that is "inextricably 
intertwined" with the issue now before the Board.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Nor has it 
been developed or certified for appeal.  See 38 U.S.C.A. 
§ 7105.  Accordingly, the Board does not currently have 
jurisdiction of the additional issue raised.  The RO, 
therefore, should take appropriate action with the foregoing 
issue.


FINDING OF FACT

Symptomatology associated with residuals of lacerations of 
the left middle, left ring, and left little fingers is 
limited to mild flexion deformity of approximately 15 degrees 
at the proximal interphalangeal joint of the left little 
finger with residual tenderness, but otherwise only the 
veteran's subjective complaints of pain.


CONCLUSION OF LAW

Disability due to residuals of lacerations of the left 
middle, left ring, and left little fingers is not more than 
10 percent disabling under applicable schedular criteria.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.118, Diagnostic Codes (DCs) 7803, 7804, 7805 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the residuals of lacerations of his 
left middle, left ring, and left little fingers are more 
severe than currently evaluated.  At the personal hearing 
conducted before the undersigned on March 5, 1999, the 
veteran complained of pain throughout the dorsal aspect of 
his left hand, particularly when flexing his fingers.  He 
also complained of weakness, and indicated that his fingers 
got numb when his left hand was exposed to cold, damp 
weather.  

Disability evaluations are based upon a comparison of 
clinical findings with the applicable schedular criteria.  
See 38 U.S.C.A. § 1155.  Disorders of the skin are to be 
rated under the provisions of 38 C.F.R. § 4.118.  To warrant 
a compensable evaluation, a scar must be either poorly 
nourished with repeated ulceration (DC 7803), or must be 
tender and painful on objective demonstration (DC 7804) 
(emphasis added), or must limit the function of the body part 
affected (DC 7805).  The latter incorporates the provisions 
of 38 C.F.R. § 4.59 (1999).  Cf DeLuca v. Brown, 
8 Vet. App. 202, 206-207 (1995).  It is within the foregoing 
context that the veteran's claim must be examined.

From a historical standpoint, the Board observes that the 
veteran sustained lacerations of the left middle, left ring, 
and left little fingers in March 1967 while serving in the 
Republic of Vietnam when his hand was caught in the door of 
an armored personnel carrier.  The lacerations, along with a 
fracture of the first phalanx of the left ring finger were 
treated, and healed uneventfully.  The proximal 
interphalangeal joints of the left ring and little fingers 
remained swollen and tender for some months following the 
traumatic event, but apparently were asymptomatic when the 
veteran was discharged from military service in June 1968.  

The veteran underwent a VA examination of the left hand in 
August 1969.  A slight, flexion contracture of the left 
little finger at the proximal interphalangeal joint with a 
1/4-inch scar on the dorsum of that region was observed.  In 
addition, a 1/2-inch scar over the dorsum of the proximal 
interphalangeal joint of the left ring finger was observed, 
as was a loss of flexion of approximately 10 degrees.  The 
middle finger reflected a 3/4-inch oblique scar over the 
palmar aspect of the mid phalanx; otherwise, the middle 
finger was normal in both use and appearance.

The veteran's left hand again was examined during a VA 
examination conducted in March 1987.  The veteran complained 
of stiffness, numbness, and pain in the fingers at issue.  
The examiner diagnosed residual scars of lacerations of the 
left 3rd, 4th, and 5th fingers with mild limitation of motion 
of the proximal interphalangeal joint of the 5th finger and 
mild limitation of motion of the distal interphalangeal joint 
of the 4th left finger.  X-rays taken of the left hand were 
within normal limits.

In conjunction with his current claim, the veteran submitted 
a letter from his private physician, W. L. Everett, M.D., 
dated March 26, 1996.  Dr. Everett observed that the veteran 
had a boutonniere deformity of the left little finger with 
residual tenderness about the dorsum of that finger.  There 
was also a 1/2-inch flexion contracture of the left ring 
finger.  

Based upon the report from Dr. Everett, VA scheduled the 
veteran for an examination of the left hand.  This was 
conducted in November 1997.  At that time, the veteran was 
still employed as a fireman.  He complained of pain in his 
left hand over the dorsum across the fingers.  He indicated 
that the fingers sometimes felt stiff, especially when 
bending.  He also stated that he experienced occasional 
burning and itching over the palmar aspect of the fingers.  
The examiner observed a mild flexion deformity of the left 
little finger, and observed that grip strength was somewhat 
weaker when compared to the veteran's right hand.  Here, it 
should be noted that the veteran is right-hand dominant.  

The VA examiner further indicated that the veteran's left 
hand otherwise appeared to be normal; no swelling or 
deformity of the fingers of the left hand was observed.  A 
linear laceration scar about 4 centimeters long on the volar 
aspect of the 4th finger, running obliquely from the distal 
radial side to the proximal ulnar side, was present.  The 
scar was non-adhesive and nontender.  Another linear 
laceration scar measuring approximately 2.5 centimeters in 
length across the left ring finger running obliquely from the 
radial to the ulnar side also was observed.  It, too, was 
nontender.  Although a mild flexion deformity of 
approximately 15 degrees in the proximal interphalangeal 
joint of the left little finger was present, finger movements 
of the left hand were full and unrestricted.  The veteran was 
able to make a fist, but the tip of the 4th finger remained 
approximately 1/8-inch from the palmar crease of the left 
hand.  The rest of the fingers were able to touch the palm.  
The veteran's left thumb had full range of motion and was 
able to pinch powerfully and actively.  The examiner noted 
that there was no sensory loss either in the palmar or the 
dorsal surface of the left hand and fingers.  X-rays of the 
left hand were within normal limits, and a nerve conduction 
study of the left hand also was normal.  Status/post 
laceration of the left hand with tendinitis of the left ring 
finger without evidence of nerve involvement was diagnosed.

As can be seen from the most recent clinical findings 
associated with the residual scars at issue, they are neither 
ulcerated nor poorly nourished.  As such a compensable 
evaluation is not warranted under DC 7803.  Nor are any of 
the residual scars of the veteran's left middle and left ring 
finger tender and painful on objective demonstration; the 
only tenderness was that associated with the veteran's left 
little finger was noted by Dr. Everett.  The 10 percent 
disability evaluation for the veteran's left little finger 
pursuant to DC 7804 is consistent with this finding.  
However, a rating in excess of that is not warranted.  No 
limitation of function of the left hand has been 
demonstrated.  Although the tip of the left ring finger does 
not quite reach the palmar crease of the left hand, all 
fingers of that hand move fully, and have normal sensation.  
Thus, despite the veteran's complaints of pain and numbness 
when using the left hand, neither limitation of motion nor 
painful movement and weakness have been demonstrated on 
recent examination.  See 38 C.F.R. § 4.118, DC 7804, 7805.  
Absent such findings, the residual scarring as the result of 
the lacerations of the veteran's left middle, left ring, and 
left little fingers is not more than 10 percent disabling 
under applicable schedular criteria.  Such an evaluation is 
consistent with both the history and current status of the 
disability at issue.  See 38 C.F.R. § 4.41; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991), Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  The Board does not doubt the 
veteran's sincerity with regard to his contentions of pain 
and numbness when using his left hand; however, since these 
symptoms do not hinder use of that hand, their presence or 
absence is of no consequence in evaluating the disability at 
issue.  38 C.F.R. § 4.59.

Notwithstanding the above discussion, a rating in excess of 
that currently assigned may be granted when it is 
demonstrated that a particular disability presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization so as to render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1) (1999).  Because the RO considered 
the applicability of that regulatory provision during the 
current appellate process, the Board has jurisdiction to 
consider it in its deliberations.  See VAOPGCPREC 6-96 
(August 16, 1996).  

The veteran has not contended that the disability at issue 
has hindered his employment.  At his personal hearing held in 
March 1999, the veteran testified that he had retired from 
his employment as a fire fighter.  He indicated that during 
his employment, his left hand sometimes became numb when 
subjected to adverse weather conditions, but that it really 
did not affect his ability to perform his employment.  In 
addition, he testified that it had played no role in his 
decision to retire.  Nor is there any indication that the 
disability has required hospitalization since the veteran's 
discharge from military service.  Absent either treatment 
requiring frequent periods of hospitalization or interference 
with the veteran's employment, there is no basis to conclude 
that the disability at issue is more serious than that 
contemplated by the aforementioned schedular provisions.  As 
such, the Board does not find that the disability at issue so 
exceptional in nature so as to warrant an extraschedular 
evaluation.  Thus, the RO's failure to refer the case to the 
Under Secretary for Benefits or to the Director of 
Compensation and Pension Service was not unreasonable in this 
case.


ORDER

An increased rating for residuals of lacerations of the left 
middle, left ring and left little fingers is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals


 

